Citation Nr: 1337426	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  05-23 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability, diagnosed as degenerative arthritis and status-post lumbar discectomy. 

2.  Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The Veteran served on active duty from August 1977 to January 1984. 

These matters are on appeal from a September 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In June 2011, the Board, in pertinent part, denied entitlement to service connection for a low back disorder, diagnosed as degenerative arthritis and status-post lumbar discectomy, and remanded the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD. 

By rating decision in August 2012, the Appeals Management Center (AMC) in Washington, D.C., granted service connection for PTSD.  The United States Court of Appeals for the Federal Circuit has held that an award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by the veteran's notice of disagreement on such issue.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  Therefore, the matter of entitlement to service connection for PTSD is not before the Board.  Notwithstanding this award of service connection, the matter of entitlement to service connection for an acquired psychiatric disorder other than PTSD remains on appeal.

The Veteran appealed the denial of service connection for a low back disorder to the United States Court of Appeals for Veterans Claims (Court).  In November 2012, the Court issued an order that granted a Joint Motion for Partial Remand (Joint Motion) filed by counsel for both parties, vacated the Board's June 2011 decision with respect to the issue of service connection for a low back disorder, and remanded that matter to the Board for action in compliance with the Joint Motion.  The Board then Remanded the matter to the AOJ in June 2013 for additional development, to include properly addressing the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.

FINDINGS OF FACT

1.  A chronic disability of the low back was not shown in service, arthritis of the low back was not diagnosed within one year of service discharge, and the preponderance of the evidence fails to establish that the Veteran's current low back disability is related to any event, injury, or disease during service.

2.  The preponderance of the evidence fails to establish that an acquired psychiatric disability other than personality disorder was present in service, that a psychosis was demonstrated to a compensable degree within a year of discharge from service, or that there is a nexus or link between an acquired psychiatric disability (other than PTSD) and the Veteran's active service.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  Service connection for an acquired psychiatric disability other than PTSD is not warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).







(CONTINUED NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was mailed letters in June 2004 and May 2007 advising him of what the evidence must show and the respective duties of VA and the claimant in obtaining evidence, as well as the appropriate notice with respect to the disability-rating and effective-date elements of the claim.  Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  See April 2010 SSOC.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  Service treatment records (STRs) and identified, available post-service treatment records (including records obtained from the Social Security Administration) were obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

The Veteran has also been afforded the appropriate VA examinations to determine the nature and etiology of his claimed disabilities.  The examinations were adequate, as it was predicated on a full reading of the Veteran's medical records in the claims file, interview of the Veteran, and examination with appropriate testing.  All of the pertinent evidence of record was considered, to include the statements of the Veteran, and the examiner provided a rationale for the opinion stated, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As noted above, this case was before the Board in June 2013 when it was remanded for the issue of service connected for low back disability for additional development, to include obtaining a medical opinion regarding the back disorder, and issuing a supplemental statement of the case (SSOC) on the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  There has been substantial compliance with its remand instructions and additional remand is not required.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (noting that substantial rather than strict compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  An addendum medical opinion was obtained in September 2013 that was more than adequate in addressing the pertinent medical questions.  A SSOC was pertaining to the issue of service connection for an acquired psychiatric disorder was furnished to the Veteran in September 2013.

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claim. 

Service Connection Law and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis and psychoses, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis and psychoses are qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent. If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997); see also Walker, supra.  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Personality disorders are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. § 3.303(c).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza, supra.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim)

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Low Back Disorder

STRs show that the Veteran sought treatment for low back pain in September 1983.  He claimed that he fell on the metal part of a seat and has been experiencing pain since then (for one day).  He noted that he had also been passing blood in his urine.  His diagnosis was back pain secondary to trauma with contusion over right flank.  The Veteran was directed to rest and return to the clinic if his back still hurt.  No chronic back disorder was indicated.  STRs do not indicate any further complaints pertaining to the low back.

A May 1992 VA spine examination report notes that the Veteran reported that he sustained a back injury in service when he fell and landed on his back.  He stated that he sought medical attention but was told that nothing was wrong with him.  He received no treatment.  He reported experiencing intermittent back pain and blood in his urine since that time.  On examination, gait was unremarkable.  The Veteran was able to stand erect, heel walk, toe walk, and squat fully and return to standing.  There was no evidence of spasm.  The Veteran complained of tenderness to palpation in the midline of the lower lumbar region.  Range of motion was from 70 degrees of flexion to 40 degrees of extension.  Reflexes and sensation were intact.  Current X-ray studies were normal.  The impression was recurrent low back pain with history of lumbar contusion.

In March 2004, the Veteran told a VA triage nurse that he had experienced back pain on and off for two years, but it was currently getting worse.  He also reported that he hurt his back during his military service.  

Post-service medical evidence does not document treatment or diagnosis of a chronic low back disability until June 2004.  At that time, a VA MRI study of the Veteran's spine revealed degenerative changes at the L5-S1 disc, and broad disc bulges at the L4-L5 and L5-S1 discs without evidence of focal disc protrusion.  Subsequent VA treatment records note the Veteran's treatment for low back pain.

The evidence of record also includes statements from the Veteran and his family, some of which assert a continuity of symptoms related to his low back disability since service.


A March 2010 VA examination report shows that the Veteran reported a history of stabilized back pain which had worsened in 2004.  Although he experienced no flare-ups, he did state that he could not walk, stand or sit for prolonged periods of time due to his low back pain.  A physical examination indicated the presence of numbness in the upper gluteal area and the left lateral calf, and he exhibited some left foot drag in his gait.  Based on this examination, as well as a review of the claims folder, the examiner diagnosed degenerative disc disease of the lumbar spine.  The examiner opined that the Veteran's degenerative disc disease was not caused by or a result of a condition treated in service.  In providing this opinion, the examiner reflected that the injury in active duty was a right flank contusion, and the Veteran had a normal lumbar spine X-ray study many years later in May 1992. 

In an August 2013 addendum opinion, a VA physician indicated that the claims file was reviewed.  The physician noted the Veteran's assertions (to include in a May 1992 VA examination report) that he has experienced low back pain since service.  The physician stated:

Everyone with chronic or recurrent back pain, had a first episode of back pain - it does not necessarily make the initial episode(s) related to the later chronic condition.  The reason is that while the Veteran's in-service back contusion involved the soft tissues of the right paraspinal region, his current DDD is a degenerative process involving the discs of the spine.  The one is not the cause of, or related to, the other.  However, individuals often remember an episode "where it all began", despite the lack of a medical nexus.  

The Veterans current lumbar spine disc disease is less likely than not caused by or related to military service.  The back contusion that occurred in 1983 was not severe enough to result in the development of subsequent DDD.  The Veteran had a temporal gap of about at least 19 years between the initial injury and the diagnosis of DDD in 2004, and it is not likely that the original soft tissue injury in the military is causally related in any way to his current DDD.  Degenerative changes in the spine that occur between the age of 40 and 60 years are due to the following:  The AMA Guides Newsletter Jul/Aug 2009 shows that age, familial aggregation (genetics), and intrinsic disc loading (body weight compared with size of the disc) were the predominant predictors of degenerative disc disease.

The medical evidence of record shows that low back disability has been diagnosed.  However, while the Veteran's STRs confirm his claimed 1983 accident and one time treatment for low back complaints, they are silent for any complaints of findings of any subsequent low back complaints or any diagnosis of chronic low back disability.  The first medical evidence of such disability is nearly 20 years after service, in 2004.  Indeed, while not necessarily outcome determine, such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Put another way, there is no evidence of a chronic low back disorder or the diagnosis of a degenerative process of the spine (perhaps arthritis) until many years post-service.  Such fails to establish service connection on a direct basis under 3.303(a) or a presumptive basis under 38 C.F.R. §§ 3.307 and 3.309.  

As to the etiology of current low back disability, the Board finds that the March 2010 and August 2013 VA opinions are the most probative and persuasive medical evidence in this case, as they are based upon a complete review of the Veteran's entire claims file and examination of the Veteran and supports its conclusions with detailed rationale.  The VA examiners considered the Veteran's history of in-service accident and treatment, as well as his stated contentions.  After considering evidence of record, the VA examiners opined that the Veteran's low back disability was less likely than not incurred in or caused by service, to include the accident in 1983.  The VA examiner's references to specific evidence make for persuasive rationale.  There is no medical opinion to the contrary.

The Board has not overlooked the Veteran's contentions or the other lay statements provided in support of his claim.  There is little question that the Veteran sustained an injury to his back during service.  Such is documented in the record.  Consideration has also been given to the Veteran's contentions that he has experienced low back pain since service.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The fact that there is no diagnosis of low back disability until 2004 does not necessarily go against the Veteran's claim.  However, and rather crucially, a VA examiner determined that the Veteran's history of chronic low back pain since service was not related to his current diagnosis of arthritis of the lumbosacral spine.  Rationale was again provided.  Element (3) of the Savage analysis has not been met.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of a low back disability (here, degenerative arthritis and status-post lumbar discectomy) falls outside the realm of common knowledge of a lay person.  See Jandreau, supra (lay persons not competent to diagnose cancer).  Identifying/diagnosing the presence of low back disability necessitates testing, to include X-ray studies, to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, supra; Woehlaert, supra.  

That is, although the Board readily acknowledges that Veteran is competent to report symptoms of low back pain, there is no indication that the Veteran is competent to etiologically to associate this pain to a diagnosable disability.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  This lay evidence does not constitute competent medical evidence and lacks probative value.

Conversely, the VA examiners have the requisite medical training, expertise and credentials needed to render a medical opinion in this case.  As noted above, the March 2010 VA examiner opined out that the Veteran  had a normal lumbar spine X-ray study more than eight years after service, in May 1992.  The August 2013 physician, while acknowledging the Veteran's complaints of pain since service, opined that the back contusion that occurred during service was not severe enough to result in the development of subsequent degenerative disc disease.  Reasons for this opinion were provided, as noted above.  For these reasons, these medical opinions are the most probative and persuasive medical evidence in this case.

The Veteran, through his representative, argues that the August 2013 opinion did not adequately consider the Veteran's contention that he has been experiencing recurrent back pain since his in-service injury but instead only referred to a "temporal" gap.  The Board does not agree.  The examiner did acknowledge the Veteran's history of low back pain since service.  The temporal gap that she referred to was the period between the Veteran's in service injury and his diagnosis of degenerative disc disease.  She then went on to explain why the gap between service and the diagnosis was important.

In sum, service connection for a low back disability is not warranted.  The Board has considered the applicability of the benefit-of-the-doubt doctrine and in fact has resolved reasonable doubt in the Veteran's favor in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

Acquired Psychiatric Disorder Other Than PTSD

STRs indicate that the Veteran underwent a mental health evaluation while on active duty in February 1983.  At that time, he was diagnosed with a character disorder rather than an acquired psychiatric disorder.  Mental health evaluation was normal.


Following service, VA treatment records dated in 2004 note that the Veteran was diagnosed with major depression with psychotic features.  Subsequent VA outpatient and hospitalization records note the Veteran's ongoing treatment for depressive disorder with psychotic features, major depression and PTSD.

The evidence of record also includes statements from the Veteran and his family, some of which assert that he has psychiatric problems due to an incident in service.

An August 2011 VA psychiatric examination report notes that the examiner reviewed the claims file and examined the Veteran.  Diagnoses included: PTSD; recurrent major depressive disorder; cocaine abuse, in remission; and cannabis abuse, in remission.  Regarding the multiple diagnoses, the examiner stated that it was not possible to differentiate what symptom(s) is/are attributable to each diagnosis, and noted that the symptoms of these disabilities are frequently concurrent (except substance abuse, which is resolved).  In particular, the examiner noted overlapping symptoms of depression and anxiety.  

By rating decision in August 2012, the AMC granted service connection for PTSD.  What remains is consideration of entitlement to service connection for a psychiatric disability other than PTSD.  

The Board finds that although a personality disorder (character disorder) was diagnosed during service, personality disorders are not diseases or injuries within the meaning of legislation pertaining to compensation benefits.  38 C.F.R. § 3.303(c).  However, disability resulting from a mental disorder that is superimposed upon a personality disorder may be service-connected. 38 C.F.R. § 4.127 (2013).  STRs do not reveal that a chronic psychiatric disability was noted in service.  

Further, regarding the etiology of post-service psychiatric disability other than PTSD, the medical evidence of record shows that psychiatric disability has been diagnosed during the period of this appeal.  However, the first medical evidence of such disability is nearly 20 years after service, in 2004.  While not necessarily outcome determine, such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson, supra.  In addition, the absence of a diagnosis of psychoses within one year of service essentially bars the grant of service connection on a presumptive basis.  38 C.F.R. §§ 3.307 and 3.309.  

Moreover, the evidence of record does not include any medical opinion that a psychiatric disorder other than PTSD is (or might be) related to the Veteran's active service.  

With respect to cocaine and cannabis dependence, it is important to note that pursuant to 38 U.S.C.A. § 1131, "no compensation shall be paid if the disability is a result of the Veteran's own willful misconduct or abuse of alcohol or drugs."  VA regulation defines the frequent use of drugs to the point of addiction as willful misconduct, 38 C.F.R. § 3.301(c)(3).  However, "where the use of drugs or addiction thereto results from a service-connected disability, it will not be considered of misconduct origin."  Id.  Such is not shown to be the case here.  A review of the medical records does not indicate that the Veteran's drug use (now in remission) was linked to his PTSD.  In fact, in those records, the Veteran has indicated that he began smoking marijuana in high school prior to service.  See August 2011 VA examination report.

With respect to recurrent major depressive disorder, the decision made in Amberman v Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) is germane and should be discussed.  In that case, the Federal Circuit case agreed with the holding in Esteban v. Brown, 6 Vet. App. 259 (1994) as to when 38 C.F.R. § 4.14 is and is not for application.  Id. at 1381.  In Esteban, a facial injury had resulted in that individual suffering disfigurement, painful scars, and muscle damage that made it difficult to chew.  Esteban, 6 Vet. App. 261.  As summarized in Amberman, "[b]ecause each diagnostic code dealt with different symptoms (cosmetic issues, pain, and difficulty chewing, respectively), the Veterans Court held that they did not constitute the "same disability" or "same manifestation," and therefore section 4.14 was inapplicable."  Amberman, 570 F.3d at 1381 (citing Esteban, 6 Vet. App. at 261-62).  The Federal Circuit agreed with the Veteran's Court's holding in Esteban that the critical element in assigning separate ratings is that none of the symptomatology of any of the conditions is duplicative or overlapping with the symptomatology of another condition.  Id.   

The statement of interest in Amberman, is "bipolar affective disorder and PTSD could have different symptoms and it could therefore be improper in some circumstances for VA to treat the separately diagnosed conditions as producing only the same disability."  Id. at 1381.  In the instant case, the Board finds that, even if the Veteran's symptoms of anxiety and/or depression were separate and distinct disorder that could be related to service, assigning separate ratings would be pyramiding.  Examination of the evidence of record shows that the anxiety and depressive symptoms overlap and are duplicative of the symptoms manifested by the Veteran's now service-connected PTSD.  Therefore, service connection for a psychiatric disability other than PTSD (most recently diagnosed as depression in 2011) is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana, supra, the specific issue in this case, psychiatric disability, falls outside the realm of common knowledge of a lay person.  See Jandreau, supra.  The evidence shows that specific findings, to include specialized diagnostic testing, are needed to properly assess and diagnose those disorders.  See Davidson, supra.  That is, although the Board readily acknowledges that the Veteran is competent to report symptoms of feeling depressed or anxious and recall "traumatic" event that he says occurred in service, there is no indication that the Veteran (or one of his family members) is competent to diagnose a psychiatric disorder.  The Veteran and his family have not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to medical causation.  Nothing in the record demonstrates that they received any special training or acquired any medical expertise in evaluating psychiatric disorders.  See King, supra.  This lay evidence does not constitute competent medical evidence and lacks probative value. 

In sum, service connection for an acquired psychiatric disorder other than PTSD is not warranted.  The Board has considered the applicability of the benefit-of-the-doubt doctrine and in fact has resolved reasonable doubt in the Veteran's favor in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a low back disability is denied.

Service connection for an acquired psychiatric disability other than PTSD is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


